UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT
                                   _________________

                                            No. 97-30523
                                          Summary Calendar
                                         _________________

                UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,
                versus

                DAVID J. MARSHALL,

                                                Defendant-Appellant.


                            Appeal from the United States District Court
                               for the Western District of Louisiana
                                        (96-CR-50060-1)


                                             June 2, 1999

Before REYNALDO G. GARZA, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

        The district court did not abuse its discretion in finding that David Marshall’s untimely notice

of appeal was not due to excusable neglect. See Halicki v. Louisiana Casino Cruises, Inc., 151 F.3d
465, 470 (5th Cir. 1998); United States v. Clark, 51 F.3d 42, 44 (5th Cir. 1995). Without a finding

of excusable neglect, Marshall’s notice of appeal is untimely, and this court lacks jurisdiction over his
appeal. See FED. R. APP. P. 3(a)(1); Halicki, 151 F.3d at 467 n.1. Accordingly, this appeal is

DISMISSED.




   *
     Pursuant to Fifth Circuit Rule 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Fifth Circuit Rule
47.5.4.